First of all, I would like to congratulate His Excellency Mr. Tijjani Muhammad-Bande on his assumption of the presidency of the General Assembly and to wish him every success in discharging his important duties. Mr. Muhammad- Bande can count on full support of the Republic of Azerbaijan for the duration of his tenure. My delegation is also grateful to Her Excellency Ms. Maria Fernanda Espinosa Garces for her tremendous work in presiding over the Assembly during its seventy-third session. We are also grateful to the Secretary-General, His Excellency Mr. Antonio Guterres, for his efforts to reform the Organization and make it more integrated, effective and efficient.
The threats and challenges facing the world today demand our joint efforts to strengthen the international legal order and rekindle faith in multilateralism and confidence in the United Nations. Preserving the values of multilateralism and international cooperation, which underpin the Charter of the United Nations, is fundamental to promoting and supporting the three pillars of our Organization, namely, peace and security, development and human rights. It is our common duty, therefore, to promote and support a reformed, reinvigorated and strengthened multilateral system. The objective of ensuring a peaceful, just and prosperous world is hardly achievable if the universally accepted fundamental values, norms and principles are overtly disregarded so as to whitewash aggression and other illegal actions.
In that connection, accountability and the implementation of the resolutions adopted by the principal organs of the United Nations — the Security Council and the General Assembly — acquire significant importance. Evident disregard for Security Council resolutions containing binding demands cannot be an accepted practice if the Council is to discharge its primary responsibility of maintaining international peace and security.
The United Nations, which was established to prevent war and human suffering by binding all its Members through a common rules-based order, plays a central role in ensuring that all involved in addressing peace and security concerns uphold the uniform application of the purposes and principles of our Organization. Supporting that role of the United Nations is crucial to maintaining peace, stability and sustainable development.
One of the strongest advocates of multilateralism in the contemporary international relations system is the Movement of Non-Aligned Countries. We look forward to hosting the next Summit of the Heads of State and Government of the Non-Aligned Movement, which will be held in Baku next month, on 25 and 26 October. Throughout its history, the Non-Aligned Movement has played a fundamental role in strengthening international peace and security by promoting adherence to its Bandung Principles. Azerbaijan’s chairmanship will provide additional impetus for advancing the founding principles of the Movement, the sixty-fifth anniversary of which will be celebrated in 2020.
As we move forward on the path to implementing the 2030 Agenda for Sustainable Development, we must regularly assess to what extent we are delivering on our commitments. Sustainable efforts backed by adequate resources are essential to secure a bright future for our people and ensure that no one is left behind. Yesterday, Azerbaijan became a member of the Group of 77 and stands ready to actively contribute to efforts to ensure sustainable development through the promotion of economic cooperation.
Azerbaijan has maintained its sustainable economic growth and made consistent efforts to improve the living standards of its citizens. Through the successful implementation of economic development programmes over the past 15 years, Azerbaijan’s economy has developed at a record pace, with a gross domestic product (GDP) 3.3 times that of its initial GDP. Over the same period, industrial production has increased 2.6 times, exports 4.7 times and foreign exchange reserves 24 times, reaching up to $45 billion.
The social sphere has always been in the spotlight. This year, the Government adopted a social package that covers more than 4 million people, in a country of 10 million people. Social investments over the past 15 years resulted in a poverty rate decrease from 49 per cent in 2004 to less than 5 per cent in 2019. Over the same period, the unemployment rate dropped from 10.6 per cent to less than 5 per cent.
The World Bank’s Doing Business 2019 report lists Azerbaijan among the top 10 leading reformers. Our favourable business climate attracted investments of about $250 billion in the Azerbaijani economy over the past 15 years, half of which are foreign investments.
Azerbaijan contributes to regional development efforts by promoting connectivity, bringing together continents and creating platforms for mutually beneficial cooperation. Despite being a land-locked country, Azerbaijan has transformed into an important international transportation hub.
Azerbaijan attaches particular importance to the promotion of cultural diversity. All ethnic and religious groups live in Azerbaij an in peace and harmony. In recent years, we have hosted several major global events and launched a number of initiatives aimed at strengthening dialogue and mutual understanding. Among such initiatives is the World Forum on Intercultural Dialogue, which has been recognized by the General Assembly and the Secretary-General as a key global platform for promoting intercultural dialogue.
Having one of the youngest age distributions among the European countries, the Government places special emphasis on the full realization of the future generation’s potential by offering quality education and decent job opportunities. A new employment strategy for Azerbaijan for the period 2019 to 2030 has set 13 targets for 2030. Those targets aim to reduce unemployment among young people, improve vocational education and training and increase employment in small and medium enterprises.
Azerbaijan continues to strive to ensure gender equality and empower women in their public and social lives. I am pleased to announce that we are currently developing a national action plan for the implementation of Security Council resolution 1325 (2000), on women and peace and security.
As an emerging donor country, Azerbaij an continues to lend international humanitarian and development assistance to a number of countries through the Heydar Aliyev Foundation and the Azerbaijan International Development Agency. Particular attention is being paid to addressing the needs of developing and least developed countries.
The existential threat of climate change is becoming more real with every hurricane, wildfire and centimetre of sea-level rise. Azerbaijan is highly sensitive to the effects of climate change and is already facing negative impacts, such as floods, droughts and heat waves. My country is a party to major international agreements on climate action, including the United Nations Framework Convention on Climate Change, its Kyoto Protocol and the Paris Agreement on Climate Change. Our national policies and strategies have been adapted to be in line with those international instruments. The Government has taken important steps to minimize carbon dioxide emissions and has pledged to reduce them by 35 per cent by 2030.
It is well known that the Republic of Armenia’s aggression against the Republic of Azerbaijan has resulted in the occupation of almost one fifth of my country’s territory and the expulsion of more than 1 million Azerbaijanis from their homes and properties. The unresolved conflict continues to undermine international and regional peace and security. It is very important to note that, since last year’s general debate, no progress has been achieved in the political settlement of the conflict.
Despite direct contacts between the leaders of the two countries and meetings of Foreign Ministers over the past two years, the apparent lack of genuine interest by Armenia’s leadership impedes the conflict resolution process. On the contrary, Yerevan, in words and deeds, has derailed the process and sabotaged the efforts for finding a peaceful settlement as soon as possible. The recent statements by the Prime Minister of Armenia and the members of his Government leave no doubt as to their annexationist intentions, in clear disregard of international law and the relevant Security Council resolutions.
In his statements delivered recently, including at the General Assembly here in New York, the Prime Minister of Armenia publicly disclosed his Government’s strategy in negotiations — “to defend the outcomes of the war”. In fact, what the leadership of Armenia intends to defend is the unacceptable status quo created through the unlawful use of force and the resulting occupation of the internationally recognized territories of Azerbaijan, accompanied by heinous crimes against humanity, war crimes and acts of genocide committed against the Azerbaijani civilian population and the total ethnic cleansing of all non-Armenians within the occupied territories.
In unanimously adopted resolutions 822 (1993), 853 (1993), 874 (1993) and 884 (1993), the Security Council condemned the use of force against Azerbaijan, the occupation of its territories, the attacks on civilians and the bombardment of inhabited areas. In addition, it reaffirmed respect for the sovereignty and territorial integrity of Azerbaijan, the inviolability of international borders and the inadmissibility of the use of force for the acquisition of territory. Through its resolutions and in response to territorial claims and forcible actions, the Council confirmed that the Nagorno Karabakh region is an integral part of Azerbaijan and demanded the immediate, complete and unconditional withdrawal of the occupying forces from all the occupied territories. Relevant General Assembly resolutions and numerous decisions and documents adopted by other authoritative international organizations are framed along the same lines.
Nevertheless, key Security Council demands, unfortunately, remain unimplemented. Instead, despite early warnings and condemnation by the international community, and against the background of ongoing efforts to reach a political settlement to the conflict, deliberate actions are being carried out in the occupied territories of Azerbaijan with a view to changing their demographic, cultural and physical character. Such actions include the implantation of settlers, the destruction and appropriation of historical and cultural heritage, and the exploitation and pillage of, and illicit trade in, assets, natural resources and other wealth in the occupied territories. Those actions constitute a clear violation of the 1949 Fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War and the 1977 Protocol I Additional to the Geneva Conventions, amounting to war crimes and entailing State and individual criminal responsibility under international law.
It is abundantly clear that such policies and practices can in no way be reconciled with the objectives of achieving a peaceful resolution of the conflict, thereby necessitating the urgent action of the United Nations and the wider international community in order to defend the values, norms and principles of rules-based and civilized inter-State relations, as enshrined in the Charter of the United Nations.
The primary objective of the ongoing peace process is to eliminate the consequences of the war unleashed by Armenia, thereby ensuring the immediate, complete and unconditional withdrawal of the occupying forces from all the occupied territories of Azerbaijan — as called for in the Security Council resolutions — the restoration of the territorial integrity of Azerbaijan within its internationally recognized borders and the return of the forcibly displaced persons to their homes and properties — again, as enshrined in the Council’s resolutions. The achievement of that objective is a must and is not subject to compromise.
Azerbaijan remains committed to the earliest- possible political settlement of the conflict. At the same time, negotiations cannot last forever and imply a continuation and sustainment of the situation created as a result of the unlawful use of force, occupation and ethnic cleansing. Nor can they prejudice the realization of the inherent right of self-defence under the Charter and international law. Rather than wasting time on attempts to mislead the international community and its own people, Armenia must drop its losing attempts to prolong the unsustainable status quo and faithfully comply with its international obligations. The sooner Yerevan realizes the lack of any prospects for its destructive political agenda, the sooner all peoples of the region will be able to benefit from peace, stability and cooperation and the better the chances for Armenia to overcome the serious political, economic and social burdens it is facing due to its aggressive and hostile policies in the region.